DETAILED ACTION
This action is a response to an application filed on 6/17/21 in which claims 1-5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “generator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (WO 2013/010349), herein Zhang.
	As to claim 1, Zhang teaches a transmission device comprising: 
	in relationship of at least one group ID, at least one port number each corresponding to one of the at least one group ID (Zhang Fig. 21A (LT signaling in TI) group ID 1 in relationship with port 7), and 
	at least one reference signal each corresponding to the at least one port number, a transmitter configured to transmit the at least one port number (Zhang page 2 lines 8-10 DMRS using (OCC [1,1] can be called port 7); and
	 a reference signal generator configured to generate at least one random number using the at least one group ID corresponding to the at least one port number, the at least one random number being used as the at least one reference signal, wherein the transmitter transmits the generated at least one reference signal (Zhang Fig. 7 transmission point (random seed generation unit, initialization unit, scrambling unit and transceiver unit) page 42 lines 29-30 the group ID is used for DMRS random seed)

		As to claim 5, Zhang teaches a transmission method comprising: in relationship of at least one group ID, at least one port number each corresponding to one of the at least one group ID (Zhang Fig. 21A (LT signaling in TI) group ID 1 in relationship with port 7), and
	 at least one reference signal each corresponding to the at least one port number, transmitting, from a transmission device, the at least one port number (Zhang page 2 lines 8-10 DMRS using (OCC [1,1] can be called port 7) ;
	generating, by the transmission device, at least one random number using the at least one group ID corresponding to the at least one port number, the at least one random number being used as the at least one reference signal (Zhang Fig. 7 transmission point (random seed generation unit, initialization unit, scrambling unit and transceiver unit) page 42 lines 29-30 the group ID is used for DMRS random seed)
 and 
	transmitting, from the transmission device, the generated at least one reference signal (Zhang Fig. 7 transmission point (random seed generation unit, initialization unit, scrambling unit and transceiver unit) page 42 lines 29-30 the group ID is used for DMRS random seed and page 13 lines 23-25 the transceiver unit transmit the DMRS signals)

	As to claim 2, Zhang teaches a receiving device configured to receive a signal from the transmission device according to Claim 1, comprising: 
	a demodulator configured to generate at least one random number using at least one group ID corresponding to the at least one port number transmitted from the transmission device, the at least one random number being used as at least one reference signal (Zhang Fig. 8 demodulation unit and page 42 lines 29-30 the group ID is used for DMRS random seed)
 
	As to claim 3, Zhang teaches a base station comprising the transmission device according to Claim 1 (Zhang Fig 20A an eNB)

	As to claim 4, Zhang teaches a terminal comprising the receiving device according to Claim 2 (Zhang Fig. 20A UE1)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467